William WATSON, Plaintiff-Appellant,

                                                     v.

                             CITY OF MIAMI BEACH, Defendant-Appellee.

                                               No. 98-4163.

                                      United States Court of Appeals,

                                             Eleventh Circuit.

                                               May 28, 1999.

Appeal from the United States District Court for the Southern District of Florida. (No. 96-2281-CIV-DMM),
Donald M. Middlebrooks, Judge.

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

        BLACK, Circuit Judge:

        Appellant William Watson, a police officer for the City of Miami Beach (the City), brought this

action against his employer under the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213.

Watson challenges the district court's grant of summary judgment in favor of the City on his claims that: (1)

the City discriminated against him by relieving him from duty pending a fitness for duty examination; (2)

the City violated the ADA's medical examination and inquiries prohibitions by ordering him to complete a

fitness for duty examination; and (3) the City violated the ADA's medical examination and inquiries

prohibitions by requiring him to undergo a tuberculosis examination and disclose his HIV/AIDS status as part

of a mandatory department-wide tuberculosis testing program.1 As to the first claim, the district court

reasoned Watson failed to present sufficient evidence to show he was an individual with a disability within

the meaning of the Act. As to the second and third claims, the court reasoned Watson failed to present

evidence from which a reasonable juror could reject the City's evidence that the fitness for duty and

tuberculosis examinations were job-related and consistent with business necessity. We affirm.

                                            I. BACKGROUND



   1
     Watson does not appeal the district court's grant of summary judgment in favor of the City on his claim
that the City violated the ADA by disclosing his fitness for duty examination to other police officers.
        Appellant Watson has been a police officer with the City of Miami Beach since 1984. In May or June

1995, Major Steve Robbins, then the Commander of the Administration Bureau, became increasingly

concerned about what he perceived to be Watson's display of unusually defensive and antagonistic behavior

towards his co-workers and supervisors. As a result, he began an investigation. Major Robbins' investigation

revealed 10 Internal Affairs' investigations of complaints by and against Watson, as well as 11 incidents from

1992 to 1995 including a disciplinary action and various grievances by Watson against the Police Department.

        In July 1995, another incident occurred at Mount Sinai Hospital (Mount Sinai). At that time, Mount

Sinai Hospital was conducting a mandatory, department-wide tuberculosis testing program for the Police

Department due to police contact with high risk individuals. As part of the tuberculosis examination, Mount

Sinai required an individual to disclose his or her HIV/AIDS status because diagnosis and treatment of

tuberculosis differ for those individuals with HIV/AIDS. On July 24, 1995, Watson went to Mount Sinai,

but refused to take the examination because it required him to disclose his HIV/AIDS status. Watson

complained the City was out to get him. Nurse Tibbits, the manager of employee health services at Mount

Sinai, found his behavior to be rude and unreasonable. Nurse Tibbits informed Major Robbins of Watson's

behavior and suggested a fitness for duty examination.

        Based on Major Robbins' investigation of Watson's pattern of conduct and confrontation with Nurse

Tibbits, the City relieved Watson of duty with pay on October 9, 1995 and required him to undergo a fitness

for duty evaluation with Dr. Axelbred. Dr. Axelbred found Watson was "somewhat obsessional in style and

experiencing symptoms typically associated with stress." Dr. Axelbred recommended Watson return to work

with appropriate stress management counseling. Watson returned to work eight days later and continues to

work as a police officer for the City.

                                               II. ANALYSIS

        We review a district court's grant of summary judgment de novo. Mayfield v. Patterson Pump Co.,

101 F.3d 1371, 1374 (11th Cir.1996). Summary judgment is appropriate when the pleadings, depositions,



                                                      2
and affidavits show there is no genuine issue of material fact and the moving party is entitled to judgment as

a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986)

(quoting Fed.R.Civ.P 56(c)). In making this assessment, we must view the evidence in the light most

favorable to the nonmoving party. Welch v. Celotex Corp., 951 F.2d 1235, 1237 (11th Cir.1992).

A.      Disability Discrimination

         Watson contends the City discriminated against him by relieving him from duty pending a fitness

for duty examination, in violation of 42 U.S.C. § 12112(a). To state a case of unlawful discrimination under

the ADA, a plaintiff must first prove he has a disability as defined by the Act. Gordon v. E.L. Hamm &

Associates, Inc., 100 F.3d 907, 910 (11th Cir.1996). Watson alleges he is disabled under § 12102(2)(C).

Under that provision, an individual is deemed to be disabled if he is regarded as having a mental impairment

that substantially limits one or more of his major life activities. Standard v. A.B.E.L. Services, Inc., 161 F.3d

1318, 1327 (11th Cir.1998).

        Watson failed to present any evidence from which a rational juror could find he was regarded as

having a mental impairment. Watson points to evidence which shows other officers regarded him as

"paranoid," "disgruntled," "oppositional," "difficult to interact with," "unusual," "suspicious," "threatening,"

and "distrustful." These characterizations of Watson's behavior merely show he had serious personality

conflicts with members of his department. Such conflicts do not rise to the level of a mental impairment

under the ADA. See Stewart v. County of Brown, 86 F.3d 107, 111 (7th Cir.1996) (holding that an excitable,

emotionally imbalanced individual is not disabled under the ADA). We affirm the district court's grant of

summary judgment in favor of the City under § 12112(a).

B.      Prohibited Medical Examination and Inquiries

        Watson alleges the fitness for duty and tuberculosis examinations were prohibited medical inquiries,

in violation of 42 U.S.C. § 12112(d)(4)(A). That provision states:

        A covered entity shall not require a medical examination and shall not make inquiries of an employee
        as to whether such employee is an individual with a disability or as to the nature or severity of the


                                                       3
         disability, unless such examination or inquiry is shown to be job-related and consistent with business
         necessity.

         This Court has not addressed whether this provision applies to a non-disabled employee. We need

not resolve this issue because we conclude the fitness for duty and tuberculosis examinations were job-related

and consistent with business necessity. Cf. Armstrong v. Turner Industries, Inc., 141 F.3d 554, 558 (5th

Cir.1998) (holding plaintiff did not have standing rather than addressing the difficult issue whether the

medical examination and inquiries prohibitions apply to non-disabled employees).

1.       Fitness for Duty Examination

         In any case where a police department reasonably perceives an officer to be even mildly paranoid,

hostile, or oppositional, a fitness for duty examination is jobrelated and consistent with business necessity.

Police departments place armed officers in positions where they can do tremendous harm if they act

irrationally. Contrary to Watson's contention, the ADA does not, indeed cannot, require a police department

to forgo a fitness for duty examination to wait until a perceived threat becomes real or questionable behavior

results in injuries.

         The evidence shows the City had good cause for concern as to whether Watson was fit to be a police

officer. Watson had overreacted in many situations and his colleagues worried he might be paranoid. On

this basis, we conclude there is no evidence from which a rational juror could find the City acted improperly

by ordering Watson to undergo the fitness for duty examination.

2.       Tuberculosis Examination

         The EEOC Compliance Manual, which is helpful in a situation such as this, explains that "periodic

medical examinations for public safety positions that are narrowly tailored to address specific job-related

concerns and are shown to be consistent with business necessity would be permissible." EEOC Enforcement

Guidance: Psychiatric Disabilities and the Americans With Disabilities Act (March 25, 1997), reprinted in

3 EEOC Compliance Manual No. 222: 2336 n. 41 (BNA 1998). The evidence presented showed that the

tuberculosis examination required by the City in this case addressed unrefuted health concerns regarding


                                                      4
officer safety. Additionally, the evidence showed that disclosing one's HIV/AIDS status as part of the

examination is necessary to properly diagnose and treat an individual with tuberculosis.2 Accordingly, there

is no evidence from which a reasonable jury could find the City acted improperly in testing for tuberculosis

and requiring Watson to disclose his HIV/AIDS status as part of the examination.

                                             III. CONCLUSION

        Based on the record in this case, Watson is not an individual with a disability as defined by the ADA,

and the fitness for duty and tuberculosis examinations were job-related and consistent with business necessity.

Accordingly, we affirm the district court's grant of summary judgment in favor of the City.

        AFFIRMED.




   2
    On appeal, Watson argues for the first time no additional burden would be placed on the City if it were
required to alter the timing of the HIV/AIDS inquiry until after the examination. We do not address this
argument because Watson failed to present it to the district court. See Narey v. Dean, 32 F.3d 1521, 1526-27
(11th Cir.1994).

                                                      5